DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment 
1- The amendment filed on 05/09/2022 has been entered and fully considered. Claims 1-10 remain pending in the application, where the independent claim has been amended. New claims 11-20 have been added.


Response to Arguments
2- Examiner has considered applicants’ proposed amendments and acknowledges they overcome the objection to the Abstract, as well as to the presentation of the different paragraphs of the Specification. The amendments also moot/overcome the 35 USC 112(f) interpretations and 112 rejections of the pending claims, as set forth in the non-final office action mailed on 11/09/2021. The above rejections are therefore withdrawn. As to Claims 7-10, they were rejected under 112, as dependent on a rejected claim 1, in the previous office action and the Examiner couldn’t establish their definiteness to properly search their corresponding prior art.
3- Applicants’ arguments, with respect to the rejection(s) of the amended claims under 35 USC §103 have been fully considered but are found not persuasive. 
4- Although Applicants’ amendments to claim 1 may be perceived as changing the construction, and scope, of the claim, here is a brief response to the Arguments presented by the Applicants to explain further the rationale behind the new rejections and the Examiner’s interpretations.
a- As to the argument about the prior art does not disclose/hint at “"Quick data acquisition by a rotating-compensator ellipsometer requires compensators that can be stably rotated with a relatively high rotational frequency, e.g. above 5 Hz", the Examiner considers as a mere intended result that the prior art is capable of attaining due to its structure similarities with the claimed invention.
b- As to the argument about the Fresnel Rhombs, and although the Specification of the instant Application is allegedly addressing the differences between such a system, as disclosed by He, and that of the ellipsometer in the application, the claim language does not preclude the use of such structure (the Fresnel Rhombs) and insists on the surfaces of the compensator only. He’s Rhombs compensator and in view of the teachings of Goldstein appear to read on the claimed ellipsometer and/or obviate its characteristics.
c- As to Applicant’s attempt to show that He and Goldstein are unrelated and not “combinable”, the Examiner respectfully disagrees with the Applicants and submits that although He discloses the spectral range of 190-1700 nm, and that Goldstein the spectral range 3000-14000nm, one with ordinary skill in the art would appreciate that both ranges fit in the near-IR range of the electromagnetic spectrum (see for ex.: http://www.icc.dur.ac.uk/~tt/Lectures/Galaxies/Images/Infrared/Regions/irregions.html). Moreover, Goldstein points to the 3000-14000nm as a possible spectral range for which its prism system appears to be optimized, given the chosen prism’s material. Nothing preclude in Goldstein the use of similar prisms made in different materials such as He’s fused silica (glass) and operate the system in the lower near-IR or even the visible as alluded to in Col. 1 ll. 57-63 (nothing in this passage appears to teach away from using visible wavelengths, as the ones in He included in the 190-1700 nm). Using the structure taught by Goldstein (not the materials of the prisms) instead of that disclosed by He’s compensator Fresnel prisms does not modify/alter the function of the compensator, should the materials of the prisms chosen conveniently, i.e. fused silica for ex. 

Claim Rejections - 35 USC § 103

5- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6- Claims 1-6, 10-14 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over He et al. (PGPUB No. 2011/0188040) in view of Goldstein (US Patent N. 4917461). 
As to amended claims 1, 4-5, 10, He teaches a rotating-compensator ellipsometer (Figs. 13-15 and Abstract), comprising elements in a path of light in this order: a light source (LS), a polarizer (P); a compensator with an optical axis (C, C’ or C’’; any element axis can be presented as an optical axis of the element), and arranged in a supporting and rotating assembly (Abstract, ¶ 26-29, 168-173, 211-222 for ex.), an analyzer (A), a detector (DET), the rotating-compensator ellipsometer further comprising a controller that is operably connected to at least one of the above elements (¶129 for ex.; the parts of the compensator can be controlled and rotated with respect to each other); the compensator being a concave prism (Figs. 4 for ex.), with at least five planar surfaces perpendicular to a median plane of the prism, said median plane including the optical axis (the prisms have at least five surfaces perpendicular to the medial plan of the figure and including the axis that is perpendicular to the entrance surface); (Claim 10) further comprising a further rotatable compensator (C’ or C’’) directly before the analyzer according to the propagation direction of light (Fig. 13 for ex.), wherein substantially all parameters of the further rotatable compensator are identical to those of the compensator and (¶ 211-213, 222).
He does not teach expressly the ellipsometer wherein 15a first planar surface of the prism is perpendicular to the optical axis; the third surface has a reflective coating and (claims 4-5) the ellipsometer characterized in that the reflective coating on the third planar surface is a metallic coating; wherein that wherein the reflective coating on the third planar surface is an aluminum coating; (Claim 1) a second planar surface of the prism forms an angle of 90°- with the optical axis, wherein 45o <  < 65o; a third planar surface of the prism is parallel with the optical axis, is perpendicular to the first planar surface; 20a fourth planar surface of the prism forms an angle of 90°- with the optical axis,  wherein 45o <  < 65o; a fifth planar surface of the prism is parallel with the first planar surface and is perpendicular to the third planar surface; (claim 10) wherein said further rotatable compensator is arranged in a supporting and rotating assembly identical to that of the compensator, even though the prism in Fig. 4b appears to present at least the claimed first, second, fourth and fifth surfaces presenting similar properties and geometries than the claimed prism while failing to teach the third surface as claimed. However, one with ordinary skill in the art would find it obvious to replace the prism of Fig. 4 so that the two RS2 surfaces be replaced with one surface according to the properties of the claimed third surface, as taught by the additional references cited herein, which will allow a light beam to propagate after two TIR reflections and one specular reflection on the third surface instead of reflecting off of two surfaces. This choice will have the advantage of simplifying the shape of the prism and reduce possible losses/noises from the additional reflection (See MPEP 2143 Sect. I. B-D). To reinforce the evidence of the rejection over such a prism, one PHOSITA can consider the prism taught by Goldstein which teaches an achromatic retarder (Figs. 1-4 and Abstract) where a compensation similar to the one claimed in its geometry and its functionality (light reflection) is used (prism 10 in Figs. 1-2). As to the angle between the optical axis and the second and fourth surfaces, one PHOSITA would appreciate, given the fused silica material of the rhombs (¶ 74, 80 for ex.) and its known refractive index (1.4-1.6; see reference in the Conclusion, not relied upon in this rejection as it teaches inherent properties of the disclosed material), to consider incident angles, equivalent to the claimed  on the second and fourth surfaces to be greater than the critical angle (calculated here to be approximately between 38.7 and 45.5 degrees; which is included within the claimed ranges 45-65 degrees ). As to the surface coating in (Claims 1, 4-5) the third planar surface is specularly reflective and can be considered as coated with a reflective coating, such as Aluminum or any reflective metal, to enhance the reflection efficiency (the Examiner takes an official notice that metal or aluminum can be used to coat a reflective surface, such the fused silica surface of He, to increase its reflectivity). As to claim 10, one PHOSITA would find it obvious to use the ellipsometer wherein said further rotatable compensator is arranged in a supporting and rotating assembly identical to that of the compensator, to simplify the structure of ellipsometer and make it easy to repair/replace the assembly when needed (MPEP 2143 Sect. I. B-D).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the ellipsometer of He according to Goldstein’s suggestions so that the ellipsometer wherein a first planar surface of the prism is perpendicular to the optical axis; a second planar surface of the prism forms an angle of 90°- with the optical axis, wherein 45o <  < 65o; a third planar surface of the prism is parallel with the optical axis, is perpendicular to the first planar surface and has a reflective coating: 20a fourth planar surface of the prism forms an angle of 90°- with the optical axis,  wherein 45o <  < 65o; a fifth planar surface of the prism is parallel with the first planar surface and is perpendicular to the third planar surface; wherein said further rotatable compensator is arranged in a supporting and rotating assembly identical to that of the compensator, with the advantage of simplifying the shape of the prism and reduce possible losses/noises from the additional reflection.

As to amended claims 11, 13, 20, He teaches a wobbling-compensable rotating-compensator ellipsometer (Figs. 13-15 and Abstract), comprising elements in a path of light in this order: a light source; a polarizer; 2205096Serial No. 16/882,599MAKAIDAN-198 a compensator with an optical axis arranged in a supporting and rotating assembly; an analyzer; and a detector, the rotating-compensator ellipsometer further comprising a controller in operational connection with at least one of the above elements, the compensator being a concave prism with at least five planar surfaces perpendicular to a median plane of said prism, the median plane including the optical axis; (Claim 20) further comprising a rotatable compensator arranged directly before the analyzer in said path of light, wherein substantially all parameters of said rotatable compensator are identical to those of the compensator (See rejection of claims 1, 10); wherein said supporting and rotating assembly comprises: an encasing block configured to receive the compensator and being held by a holding sleeve, the encasing block further comprising threaded centering holes (Figs. 4g-j).
He does not teach expressly the ellipsometer wherein a second planar surface of the prism forms an angle of 90°- with the optical axis, wherein 45o <  < 65o; a third planar surface of the prism is parallel with the optical axis, is perpendicular to the first planar surface and has a reflective coating and (Claim 13) wherein the reflective coating on the third planar surface is a metallic coating; 20a fourth planar surface of the prism forms an angle of 90°- with the optical axis,  wherein 45o <  < 65o; a fifth planar surface of the prism is parallel with the first planar surface and is perpendicular to the third planar surface; wherein the threaded centering holes configured to accommodate movable grub screws; (Claim 20) wherein said rotatable compensator is arranged in a supporting and rotating assembly identical to that of the compensator. 
However, the prism in Fig. 4b of He appears to present at least the claimed first, second, fourth and fifth surfaces presenting similar properties and geometries than the claimed prism while failing to teach the third surface as claimed. One with ordinary skill in the art would find it obvious to replace the prism of Fig. 4 so that the two RS2 surfaces be replaced with one surface according to the properties of the claimed third surface, as taught by the additional references cited herein, which will allow a light beam to propagate after two TIR reflections and one specular reflection on the third surface instead of reflecting off of two surfaces. This choice will have the advantage of simplifying the shape of the prism and reduce possible losses/noises from the additional reflection (See MPEP 2143 Sect. I. B-D). To reinforce the evidence of the rejection over such a prism, one PHOSITA can consider the prism taught by Goldstein which teaches an achromatic retarder (Figs. 1-4 and Abstract) where a compensation similar to the one claimed in its geometry and its functionality (light reflection) is used (prism 10 in Figs. 1-2). As to the angle between the optical axis and the second and fourth surfaces, one PHOSITA would appreciate, given the fused silica material of the rhombs (¶ 74, 80 for ex.) and its known refractive index (1.4-1.6; see reference in the Conclusion, not relied upon in this rejection as it teaches inherent properties of the disclosed material), to consider incident angles, equivalent to the claimed  on the second and fourth surfaces to be greater than the critical angle (calculated here to be approximately between 38.7 and 45.5 degrees; which is included within the claimed ranges 45-65 degrees ). As to the threaded centering holes configured to accommodate movable grub screws, one with ordinary skill in the art would appreciate the screws visible in Figs. 4g-j to be possible grub screws or equivalents. As to the surface coating in (Claims 13) the third planar surface is specularly reflective and can be considered as coated with a reflective coating, such as Aluminum or any reflective metal, to enhance the reflection efficiency (the Examiner takes an official notice that metal or aluminum can be used to coat a reflective surface, such the fused silica surface of He, to increase its reflectivity). As to claim 20, one PHOSITA would find it obvious to use the ellipsometer wherein said further rotatable compensator is arranged in a supporting and rotating assembly identical to that of the compensator, to simplify the structure of ellipsometer and make it easy to repair/replace the assembly when needed (MPEP 2143 Sect. I. B-D).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the ellipsometer of He according to Goldstein’s suggestions so that a second planar surface of the prism forms an angle of 90°- with the optical axis, wherein 45o <  < 65o; a third planar surface of the prism is parallel with the optical axis, is perpendicular to the first planar surface and has a reflective coating and wherein the reflective coating on the third planar surface is a metallic coating; 20a fourth planar surface of the prism forms an angle of 90°- with the optical axis,  wherein 45o <  < 65o; a fifth planar surface of the prism is parallel with the first planar surface and is perpendicular to the third planar surface; wherein the threaded centering holes configured to accommodate movable grub screws; wherein said rotatable compensator is arranged in a supporting and rotating assembly identical to that of the compensator , with the advantage of simplifying the shape of the prism and reduce possible losses/noises from the additional reflection.
As to amended claims (2, 12), 3, (6, 14),  the combination of He and Goldstein teaches the rotating-compensator ellipsometer according to claims 1 and 11.
Moreover, Goldstein suggests the ellipsometer wherein 50 < <60°;  (Claim 3) wherein [Symbol font/0x40] 550 (Col. 5 ll. 10-22 for ex.; where the angles are adjusted to accommodate the reflections to exit along the optical axis. Claim 3 is also construed as a range around the value of 55 degrees).  As to claims (6, 14), He teaches that it is customary to use quartz for wave plates as compensators (¶ 3), which would obviate the claim that the material of the prism is quartz glass.  
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the ellipsometer of He and Goldstein wherein  50 <  <60°; or wherein  [Symbol font/0x40] 55 o, since it has been held that where thegeneral condition of a claim are disclosed in the prior art, discovering the optimum orworking ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). Also, it would have been obvious to use the ellipsometer so that that the material of the prism is quartz glass, with the advantage of effectively compensating the polarization rotation of the ellipsometer.

Allowable Subject Matter

7- Claim 7-9, 15-19 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

The following is an examiner's statement of reasons for the possibly allowable matter: 
As to claims (7, 15), (8,16), the prior art of record, taken either taken either alone or in combination, fails to disclose or render obvious the details of the claimed structure in these claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: 
- https://www.lakeshore.com/docs/default-source/default-document-library/fused-silica-uv-grade-sio2-transmission-curve-datasheet.pdf?sfvrsn=e378e481_2

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886